PER CURIAM.
This appeal arises out of an action brought by plaintiffs against the defendant for breach of warranty in connection with a home purchased by the plaintiffs from the defendant.
By this appeal the defendant questions (1) the correctness of a summary judgment rendered in favor of the plaintiffs on the issue of liability; (2) the court’s refusal to give certain of defendant’s requested jury instructions relating to the question of damages; and (3) the award of fees to the plaintiffs for their attorney.
We have carefully considered the contentions of the appellant in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been shown. Therefore the judgment appealed is affirmed.
Affirmed.